 Case 1:19-cv-02938-CAP-JSA Document 32 Filed 07/20/20 Page 1 of 26




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

SHANNON GLADDEN,                    :
                                    :
             Plaintiff,             :
                                    :
             v.                     : CIVIL ACTION NO.
                                    : 1:19-CV-2938-CAP-JSA
THE PROCTER &                GAMBLE :
DISTRIBUTING LLC,                   :
                                    :
             Defendant.             :

                                     ORDER

      The above-captioned action is before the Court on the Defendant’s Motion to

Hold a Third Party in Contempt and for Sanctions [27] (“Motion for Contempt”).

Defendant, The Procter & Gamble Distributing LLC (“Defendant” or “P&G”),

requests that the Court issue an Order holding a third party, Lesli Quinton Hayes, in

civil contempt based on her alleged failure to respond to a subpoena issued by

Defendant. For the reasons set forth below, the Defendant’s Motion for

Contempt [27] is DENIED.

I.    BACKGROUND

      Plaintiff Shannon Gladden filed the Complaint initiating this action on

June 26, 2019. See Compl. [1]. Plaintiff alleges in the Complaint that she is a former
    Case 1:19-cv-02938-CAP-JSA Document 32 Filed 07/20/20 Page 2 of 26




employee of Defendant P&G1 and that her employment was terminated in or about

September of 2018. She claims that Defendant discriminated against her based on

her gender, and unlawfully retaliated against her for opposing discrimination, in

violation of Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C.

§§ 2000e, et seq.

        In the Complaint, Plaintiff alleges that she was employed with P&G as a

Senior Account Executive in the North America Oral Care Division, and presided

over a national vendor contract with Promoveo Health (“Promoveo”). Compl. [1] at

¶ 8. According to Plaintiff, in late August of 2018, she became aware of “several

potential issues with Promoveo’s conduct,” and, as part of her job duties, she

reported her concerns about Promoveo to P&G’s North American Oral Care

leadership team. Id. at ¶¶ 13-18. Plaintiff contends that Rolando Collado, an

individual who falsely represented to P&G that he was an “owner or part-owner” of

Promoveo, then filed a “retaliatory complaint” against Plaintiff with P&G. Id. at

¶¶ 13, 21-22.

        Plaintiff alleges further that, after Collado made the “retaliatory complaint”

against her, she was interviewed on September 7, 2018, in an “antagonistic” fashion


1
  Although Plaintiff initially named “The Procter & Gamble Co.” as the Defendant,
Plaintiff later filed a motion to amend Defendant’s name to “The Procter & Gamble
Distributing LLC,” which was granted by the Court as unopposed on January 9,
2020. See Order [15].
                                          2
 Case 1:19-cv-02938-CAP-JSA Document 32 Filed 07/20/20 Page 3 of 26




by Jen Sasse, P&G Oral Care Human Resources Manager, and Alexandra Scherting,

another Human Resources Manager. Id. at ¶ 24. Plaintiff alleges that, on

September 14, 2018, she was again interviewed by telephone by Sasse and

Scherting, during which telephone call “Plaintiff raised concerns of gender bias”

related to the manner in which P&G was investigating Promoveo’s complaint. Id. at

¶ 28. Plaintiff also alleges that later on September 14, 2018, she called her direct

supervisor Dave Shull “to discuss Promoveo’s wrongdoings.” Id. at ¶ 29.

      Plaintiff alleges that another Human Resources Manager, Sarah Davies,

directed her to attend a meeting with two human resources managers outside the

P&G Oral Care department. Id. at ¶ 32. According to Plaintiff, she attended two

meetings in Cincinnati on September 21 and 27, 2018, with representatives who

identified themselves as “Dan” and “Crystal.” Id. at ¶ 33. Plaintiff describes these

meetings as “antagonistic in nature,” and claims that, at the second meeting, “Dan”

and “Crystal” confiscated her company laptop, demanded her computer access

password, and advised her that she was being placed on administrative leave. Id.

Thereafter, on September 28, 2018, Shull, Plaintiff’s supervisor, sent Plaintiff an

email demanding that she return her work computer, iPhone, and iPad. Id. at ¶ 34.

Plaintiff claims that she contacted numerous P&G managers “to get clarity regarding

her job status,” but she “heard no further” from Shull or other management, and

instead, P&G “terminated her employment.” Id. at ¶¶ 37-38.

                                         3
 Case 1:19-cv-02938-CAP-JSA Document 32 Filed 07/20/20 Page 4 of 26




      The discovery period in this action began on November 1, 2019, and after two

extensions, discovery is scheduled to end on September 4, 2020. See Order [25]. On

May 29, 2020, Defendant P&G filed a Motion for Contempt [27] requesting that the

Court hold a third party, Lesli Quinton Hayes, in civil contempt based on her alleged

failure to respond to a subpoena issued by P&G. According to P&G, Ms. Hayes is a

neighbor of the Plaintiff, and was an employee of Promoveo whose employment was

terminated or about August 29, 2018. Def. Br. [17-1] at 3. P&G alleges that, after

Ms. Hayes was terminated by Promoveo, Plaintiff began to make “a number of

strange inquiries of Promoveo and its employees,” while Ms. Hayes and a purported

representative identified as “Stan Cruz” engaged in threatening behavior towards

Promoveo and P&G and their employees. Id. at 3-6. P&G contends that Ms. Hayes

and “Cruz” sent emails to P&G employees that contained information that only

someone familiar with internal P&G matters and meetings that Plaintiff attended

would know. Id.

      In particular, P&G contends that, between September 29 and November 9,

2018, Ms. Hayes sent P&G employees and representatives “multiple emails that also

included attached excerpts from audio records that could have only been made by

Gladden,” including audio recordings of the September 14, 2018 meeting that

Plaintiff had with Sasse and Scherting; the September 20 and 27, 2018 meetings that

Plaintiff had with Dan and Crystal; and one other recorded conversation between

                                         4
    Case 1:19-cv-02938-CAP-JSA Document 32 Filed 07/20/20 Page 5 of 26




Plaintiff and her supervisor Shull. Id. at 7. Ultimately, P&G alleges, Ms. Hayes’s

conduct led to her facing criminal charges for harassing communications and

stalking.2 Id.

        P&G contends that, on December 26, 2019, it served an initial subpoena on

Ms. Hayes requesting that she produce “all e-mails in [her] possession, custody, or

control, that were sent from or received at [a list of her known email addresses] and

that relate[d] to [P&G], Shannon Gladden’s employment with P&G, Shannon

Gladden’s claims against P&G, Shannon Gladden’s complaints about P&G, and all

other e-mails that discuss or refer to Shannon Gladden or P&G.” Id. at 9; Def.

Ex. A [27-2], Schwartz Decl. at ¶ 26. P&G admits that Ms. Hayes responded to this

subpoena on January 9, 2020, by forwarding approximately 250 emails to P&G’s

counsel, including Ms. Hayes’s correspondence to P&G and some correspondence

from P&G to Ms. Hayes. Id. at 9; Schwartz Decl. at ¶¶ 27-31. P&G contends that

the production did not include any emails between Plaintiff and Ms. Hayes

“demonstrating how Ms. Hayes came into possession of the relevant audio

recordings and other non-public P&G information she was emailing P&G

employees.” Id.




2
  P&G states that, on information and belief, on February 27, 2020, Ms. Hayes
entered a pre-trial intervention program as an alternative to prosecution. Id. at 7.
                                          5
 Case 1:19-cv-02938-CAP-JSA Document 32 Filed 07/20/20 Page 6 of 26




      P&G contends that, on March 11, 2020, it served a letter and a second

subpoena on Ms. Hayes requiring her to present for her deposition and produce the

following documents to P&G’s counsel on April 15, 2020: (1) all audio recordings

related to P&G that Ms. Hayes received from Plaintiff; (2) all audio recordings

related to any meetings Plaintiff had with representatives of P&G; (3) all documents

and records evidencing or relating to Ms. Hayes sending or receiving any audio

recordings or other information about P&G that is in any way related to Plaintiff;

and (4) all communications between Plaintiff, Ms. Hayes, and the individual

identified as “Stan Cruz” for the period of January 1, 2017, through the present. Id.

at 10; Schwartz Decl. at ¶ 32. According to P&G, it expanded its request back to

January 1, 2017, because it “reasonably believes Gladden and Hayes were engaged

in coordinated activities related to P&G during a much broader timeframe than

August 2018-January 2019, and P&G wanted to ensure that it captured relevant and

probative information related to this case.” Id.

      As a result of the COVID-19 pandemic, P&G states that it postponed Ms.

Hayes’s deposition, but did not postpone her obligation to produce responsive

documents and records. Id.; Schwartz Decl. at ¶ 33. P&G alleges that it advised Ms.

Hayes of this fact on at least two occasions and provided her multiple ways to

produce the documents and records. Id. According to P&G, after Ms. Hayes failed

to produce responsive records, P&G’s counsel attempted to resolve the dispute

                                          6
 Case 1:19-cv-02938-CAP-JSA Document 32 Filed 07/20/20 Page 7 of 26




without involving the Court, but Ms. Hayes refused to produce the responsive

records. Id.; Schwartz Decl. at ¶¶ 36-37.

      On June 12, 2020, Ms. Hayes filed a pro se Response [28] in which she states

that she has “produced all relevant and probative audio recordings and other

documents and records in response to two subpoenas.” Resp. [28] at 1. On June 26,

2020, P&G filed a Reply Brief [29] in support of its Motion for Contempt.

II.   DISCUSSION

      The Federal Rules of Civil Procedure provide for a broad scope of discovery

regarding any information relevant to any party’s claim or defense, so long as it is

“proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1).

      Unless otherwise limited by court order, the scope of discovery is as
      follows: Parties may obtain discovery regarding any nonprivileged
      matter that is relevant to any party’s claim or defense and proportional
      to the needs of the case, considering the importance of the issues at
      stake in the action, the amount in controversy, the parties’ relative
      access to relevant information, the parties’ resources, the importance of
      the discovery in resolving the issues, and whether the burden or expense
      of the proposed discovery outweighs its likely benefit. Information
      within this scope of discovery need not be admissible in evidence to be
      discoverable.

Id. Subject to those considerations, the Court may limit discovery when:

      (i) the discovery sought is unreasonably cumulative or duplicative, or
      can be obtained from some other source that is more convenient, less
      burdensome, or less expensive; (ii) the party seeking discovery has had
      ample opportunity to obtain the information by discovery in the action;



                                            7
 Case 1:19-cv-02938-CAP-JSA Document 32 Filed 07/20/20 Page 8 of 26




      or (iii) the proposed discovery is outside the scope permitted by Rule
      26(b)(1).

Fed. R. Civ. P. 26(b)(2)(C).

      Rule 45 of the Federal Rules of Civil Procedure allows parties to obtain

testimony or documents from third parties pursuant to the same or similar

substantive standards that apply to party discovery under Rule 26(b)(1). AFSCME

Council 79 v. Scott, 277 F.R.D. 474, 476 (S.D. Fla. 2011). “Indeed a properly issued

and served subpoena provides a court with jurisdiction over a non-party witness

within the court’s territorial jurisdiction with respect to the discovery requested in

the subpoena.” Smith v. Pefanis, 652 F.Supp.2d 1308, 1338 (N.D. Ga. 2009)

(Forrester, J.) (quoting Hernandez v. Tregea, No. 2:07–cv–149–FtM–34SPC, 2008

WL 3157192, at *3 (M.D.Fla. Aug. 4, 2008)).

      A subpoena served under Rule 45 may “command each person to whom it is

directed to do the following at a specified time and place: attend and testify; produce

designated documents, electronically stored information, or tangible things in that

person’s possession, custody, or control; or permit the inspection of premises.” Fed.

R. Civ. P. 45(a)(1)(A)(iii). In particular, Rule 45 specifically contemplates the use

of a subpoena to produce documents. See Fed. R. Civ. P. 45(a)(1)(D) (“A command

in a subpoena to produce documents, electronically stored information, or tangible

things requires the responding person to permit inspection, copying, testing, or

sampling of the materials.”). The issuing party must, however, take care “to avoid
                                         8
 Case 1:19-cv-02938-CAP-JSA Document 32 Filed 07/20/20 Page 9 of 26




imposing an undue burden or expense on a person subject to the subpoena.” Fed. R.

Civ. P. 45(d)(1).

      A person subject to a subpoena may serve written objections to a subpoena

commanding the production of documents within 14 days after the subpoena is

served or the time specified for compliance, whichever is earlier. Fed. R. Civ. P.

45(d)(2)(B). If an objection is made, “on notice to the commanded person, the

serving party may move the court for the district where compliance is required for

an order compelling production or inspection.” Fed. R. Civ. P. 45(d)(2)(B)(i).

Rule 45 further provides that, in the event that a person subject to a subpoena fails

to respond to the subpoena, or a court order related to it, without an adequate excuse,

the court may hold that person in contempt. See Fed. R. Civ. P. 45(g) (“The court

for the district where compliance is required—and also, after a motion is transferred,

the issuing court—may hold in contempt a person who, having been served, fails

without adequate excuse to obey the subpoena or an order related to it.”).

      In the Motion for Contempt [27], P&G seeks to hold Ms. Hayes in civil

contempt under Rule 45(g) for her purported failure to comply with the subpoena

issued to her directing her to produce certain documents related to the issues in this

case. See Def. Br. at 12. “Civil contempt is a process used by a Court to compel

compliance with a subpoena or court order.” Smith, 652 F.Supp.2d at 1339 (quoting

Bray & Gillespie Management LLC v. Lexington Ins. Co., No. 6:07–cv–222–Orl–

                                          9
Case 1:19-cv-02938-CAP-JSA Document 32 Filed 07/20/20 Page 10 of 26




98KRS, 2008 WL 4371345, at *4 (M.D.Fla. Sept. 22, 2008)). “A party commits

contempt when he violates a definite and specific order of the court requiring him to

perform or refrain from performing a particular act or acts with knowledge of the

court’s order.” S.E.C. v. First Fin. Group of Texas, Inc., 659 F.2d 660, 669 (5th Cir.

1981). Thus, civil contempt occurs when a party disobeys a specific and definite

court order by failing to take all reasonable steps within that party’s power to comply

with the order. See In re Dual–Deck Video Cassette Recorder Antitrust, 10 F.3d 693,

695 (9th Cir. 1993).

      “Courts have inherent power to enforce compliance with their lawful orders

through civil contempt.” Smith, 652 F.Supp.2d at 1339 (quoting Old Nat’l Bank v.

Goldberg & Assocs., LLC, No. 08–80078–CIV, 2009 WL 813019, at *2 (S.D.Fla.

Mar. 23, 2009)). In order for a court to hold an alleged violator in civil contempt, the

party moving for contempt must prove by “clear and convincing evidence” that:

“(1) a valid court order was in effect; (2) the order was clear and unambiguous; and

(3) the alleged violator could have complied with the court’s order, had he chosen

to do so.” Id. (quoting Taylor v. Teledyne Technologies, Inc., 338 F.Supp.2d 1323,

1345–46 (N.D.Ga. 2004) (citations omitted)); Howard Johnson Co., Inc. v. Khimani,

892 F.2d 1512, 1516 (11th Cir. 1990); see also United States v. Int’l Bhd. of

Teamsters, Chauffeurs, Warehousemen & Helpers of Am., 899 F.2d 143, 146 (2d

Cir. 1990) (“A federal court may punish contempt of a lawful order, whether the

                                          10
 Case 1:19-cv-02938-CAP-JSA Document 32 Filed 07/20/20 Page 11 of 26




order issues directly from the court or from a consent decree agreed to by the

parties.”).

       District courts have “wide latitude in determining whether there has been

contemptuous defiance of its order.” Hook v. Ariz. Dep’t of Corr., 107 F.3d 1397,

1403 (9th Cir.1997). There is no requirement that the contempt be “willful,” nor is

there any “good faith” exception to the requirement of obedience to a court order. In

re Dual–Deck, 10 F.3d at 695 (quoting In re Crystal Palace Gambling Hall, Inc.,

817 F.2d 1361, 1365 (9th Cir. 1987)); see also McComb v. Jacksonville Paper Co.,

336 U.S. 187, 191 (1949); Manhattan Indus., Inc. v. Sweater Bee by Banff, Ltd., 885

F.2d 1, 5 (2d Cir. 1989). The party moving for a finding of civil contempt, however,

must demonstrate the act of contempt by clear and convincing evidence. See

Riccard v. Prudential Ins. Co., 307 F.3d 1277, 1296 (11th Cir. 2002); McGregor v.

Chierico, 206 F.3d 1378, 1383 (11th Cir. 2000); see also Glover v. Johnson, 138

F.3d 229, 244 (6th Cir. 1998); King v. Allied Vision, Ltd., 65 F.3d 1051, 1058 (2d

Cir. 1995); Vertex Distrib., Inc. v. Falcon Foam Plastics, Inc., 689 F.2d 885, 889

(9th Cir. 1982).

       When it has been established by clear and convincing evidence that a party

has violated a court order, the burden shifts to that party to show an inability to

comply. United States v. Rylander, 460 U.S. 752, 757 (1983); see also Smith, 652

F.Supp.2d at 1339 (“once the moving party makes a prima facie showing that the

                                         11
Case 1:19-cv-02938-CAP-JSA Document 32 Filed 07/20/20 Page 12 of 26




court order was violated, the burden of production shifts to the alleged contemnor to

show a present inability to comply that goes beyond a mere assertion of inability”)

(quoting Howard Johnson Co., 892 F.2d at 1516 (internal marks and citations

omitted)). Thus, “the focus of the court’s inquiry in civil contempt proceedings is

not on the subjective beliefs or intent of the alleged contemnors in complying with

the order, but whether in fact their conduct complied with the order at issue.” Id. at

1339-40 (quoting Howard Johnson Co., 892 F.2d at 1516). “Conduct that evinces

substantial, but not complete, compliance with the court order may be excused if it

was made as part of a good faith effort at compliance.” Id. at 1340 (quoting Howard

Johnson Co., 892 F.2d at 1516).

      Under the Federal Magistrates Act, United States magistrate judges have

limited power to exercise contempt authority. See 28 U.S.C. § 636(e). Magistrate

judges are authorized to exercise contempt authority in certain limited

circumstances, including summary criminal contempt authority, which may be

imposed for conduct that occurred “in the magistrate judge’s presence so as to

obstruct the administration of justice,” as well as criminal contempt and civil

contempt authority in misdemeanor cases and in cases in which the magistrate judge

presides with the consent of the parties. 28 U.S.C. §§ 636(e)(2), (3), (4). In civil

cases in which the parties have not consented to the jurisdiction of the magistrate



                                         12
Case 1:19-cv-02938-CAP-JSA Document 32 Filed 07/20/20 Page 13 of 26




judge, if a party commits an act that constitutes a civil contempt, the Federal

Magistrates Act requires a magistrate judge to certify the facts to a district judge:

      [T]he magistrate judge shall forthwith certify the facts to a district judge
      and may serve or cause to be served, upon any person whose behavior
      is brought into question under this paragraph, an order requiring such
      person to appear before a district judge upon a day certain to show cause
      why that person should not be adjudged in contempt by reason of the
      facts so certified. The district judge shall thereupon hear the evidence
      as to the act or conduct complained of and, if it is such as to warrant
      punishment, punish such person in the same manner and to the same
      extent as for a contempt committed before a district judge.

28 U.S.C. § 636(e)(6); see also Smith v. Pefanis, 652 F.Supp.2d 1308, 1315-16 (N.D.

Ga. 2009).

      In cases such as the instant case, in which the magistrate judge is acting under

the authority granted in 28 U.S.C. § 636(b), that procedure sets forth three scenarios

that require the magistrate judge to certify facts to the district judge: (i) the alleged

act constitutes a serious criminal contempt committed in the presence of the

magistrate judge; (ii) the alleged act constitutes a criminal contempt but occurred

outside the presence of the magistrate judge; and (iii) the act constitutes a civil

contempt. 28 U.S.C. § 636(e)(6)(B). Certification of the facts is thus required under

this section of the Act only when the magistrate judge is satisfied that one of the

three enumerated scenarios is present.

      Under this certification process, upon a motion for civil contempt, a

magistrate judge may conduct a hearing, but the magistrate judge “functions only to

                                           13
Case 1:19-cv-02938-CAP-JSA Document 32 Filed 07/20/20 Page 14 of 26




‘certify the facts’” and does not have the authority to issue an order of contempt.

Church v. Steller, 35 F.Supp.2d 215, 217 (N.D.N.Y. 1999) (citing Litton Sys., Inc. v.

AT & T, 700 F.2d 785, 827 (2d Cir.1983)); Gomez v. Scoma’s, Inc., No. C–94–4452,

1996 WL 723082, at *3 (N.D.Cal. 1996) (holding that a magistrate judge’s duty “is

simply to investigate whether further contempt proceedings are warranted, not to

issue a contempt order”); see also In re Kitterman, 696 F.Supp. 1366, 1370 (D. Nev.

1988); NLFC, Inc. v. Devcom Mid–America, Inc., No. 93C0609, 1994 WL 188478,

at *6 (N.D.Ill. May 11, 1994). In certifying the facts under Section 636(e), the

magistrate judge must “determine whether the moving party can adduce sufficient

evidence to establish a prima facie case of contempt.” Church, 35 F.Supp.2d at 217

(citing Proctor v. State Gov’t of N.C., 830 F.2d 514, 521 (4th Cir. 1987)). The

accepted procedure is for the magistrate judge to certify the facts supporting a

finding of contempt within a Report and Recommendation issued under 28 U.S.C.

§ 636(b)(1)(B). See NLRB v. Steele, No. 07-CV-50712, 2008 WL 474077, at *3

(E.D. Mich. Feb. 19, 2008) (citing Holmes v. City of Massillon, Ohio, 78 F.3d

1041,1045 (6th Cir.1996)).

      When a magistrate judge has certified facts supporting a finding of contempt,

the district judge is then required to conduct a de novo hearing at which issues of

fact and credibility determinations are to be made. See Taberer v. Armstrong World

Indus., Inc., 954 F.2d 888, 907-08 (3d Cir. 1992) (holding that it was error for the

                                         14
Case 1:19-cv-02938-CAP-JSA Document 32 Filed 07/20/20 Page 15 of 26




district court not to conduct a de novo hearing on the evidence after the magistrate

judge issued a certification of facts in support of contempt).

      In this case, P&G seeks to hold Ms. Hayes in civil contempt under Rule 45(g)

for her purported failure to comply with the subpoena issued to her directing her to

produce certain documents related to the issues in this case. See Def. Br. at 12. P&G

argues that Ms. Hayes must be in possession of “relevant and probative audio

recordings and other documents and records,” but she has refused to produce those

audio recordings and other documents in response to a subpoena issued by P&G. Id.

at 1. P&G contends that Ms. Hayes possesses: (1) relevant audio recordings created

by Plaintiff Shannon Gladden; (2) relevant documents and records related to the

editing and transmission of those audio recordings; (3) relevant records reflecting

the sharing of information and recordings between Plaintiff and Ms. Hayes, and

(4) other relevant information, all on devices, email addresses, and other sources. Id.

      The Court must first determine whether P&G has presented clear and

convincing evidence that Ms. Hayes has failed to comply with the subpoena issued

to her. If the Court finds that P&G has presented clear and convincing evidence that

Ms. Hayes has failed to comply with the subpoena, the Court must then consider

whether Ms. Hayes has made a sufficient factual showing that she had an inability

to comply that goes beyond a mere assertion of an inability to comply. Finally, if the

Court finds that there is a sufficient factual basis to support a finding of civil

                                          15
Case 1:19-cv-02938-CAP-JSA Document 32 Filed 07/20/20 Page 16 of 26




contempt, the undersigned may issue a Report and Recommendation under 28

U.S.C. § 636(b)(1)(B) certifying the facts in support of civil contempt and

recommending that the District Judge hold a de novo hearing to determine whether

Ms. Hayes should be held in civil contempt.

      Based on a review of the facts and arguments submitted by the parties, the

Court finds that P&G has failed to present clear and convincing evidence that Ms.

Hayes has failed to comply with the subpoena issued to her. First, the Court notes

that, before filing the Motion for Contempt [27], P&G failed to file any motion to

compel requesting a Court Order requiring Ms. Hayes to comply with the subpoena.

While not strictly required by Rule 45, the Rule provides that, if an objection is

made, “on notice to the commanded person, the serving party may move the court

for the district where compliance is required for an order compelling production or

inspection.” Fed. R. Civ. P. 45(d)(2)(B)(i).

      As noted above, Ms. Hayes, proceeding pro se, filed a response to P&G’s

Motion for Contempt. See Resp. [28]. In her Response, Ms. Hayes states that she has

“worked to respond appropriately to both the first and second subpoenas issued by

[P&G].” Id. at 1. She alleges that she responded to P&G multiple times, produced

the responsive documents purportedly in her possession, and finally communicated

to P&G that she had no further documents to produce:



                                         16
 Case 1:19-cv-02938-CAP-JSA Document 32 Filed 07/20/20 Page 17 of 26




       I have supplied documents as P&G requested on January 9, 2020, in
       response to their first subpoena. I communicated with P&G’s attorneys
       on March 19, 2020, April 1, 2020, and May 1, 2020 to try and
       understand what more they are looking for in their second subpoena.
       My last communication to P&G on May 1, 2020 was an explanation
       that I did not have any further documents to produce . . . . P&G never
       provided clarity on my production, instead they filed a frivolous motion
       for contempt.

Id. at 1-2.

       While Ms. Hayes does not claim that she specifically served P&G with a

document titled an “Objection,” P&G does not dispute her contention that she

communicated to it that she had no further documents to produce that were

responsive to the subpoena. Indeed, P&G even admits that Ms. Hayes responded to

the subpoena on January 9, 2020, by forwarding approximately 250 emails to P&G’s

counsel. Def. Br. at 9; Schwartz Decl. at ¶¶ 27-31. Thus, when P&G received the

communication from Ms. Hayes that she had no further responsive documents to

produce, the best practice would have been for P&G to fully exhaust its remedies

before resorting to the extreme remedy of contempt, by filing a motion under Rule

45(d) requesting an order compelling production. See Fed. R. Civ. P. 45(d)(2)(B)(i).

       Moreover, in a case from this District cited by P&G in its brief, Smith v.

Pefanis, the Court noted that, in order for a court to hold an alleged violator in civil

contempt, the party moving for contempt must prove by “clear and convincing

evidence” that “a valid court order was in effect” and the “order was clear and

unambiguous.” Smith v. Pefanis, 652 F.Supp.2d 1308, 1339 (N.D. Ga. 2009). While
                                       17
Case 1:19-cv-02938-CAP-JSA Document 32 Filed 07/20/20 Page 18 of 26




the Court noted that “[a] subpoena issued on behalf of the court should be treated as

a court order,” in that case, Magistrate Judge Vineyard had entered an order

compelling non-party witnesses to produce specific documents responsive to the

subpoena at issue, and it was only after the witnesses failed to comply with that order

that Judge Vineyard had recommended that the District Court order the witnesses to

show cause why they should not be held in contempt. Id. at 1338-39 (quoting

DeVolk v. JBC Legal Group, P.C., No. 8:04–CV–1275–T30–EAJ, 2008 WL

1777740, at *1 (M.D.Fla. Apr. 18, 2008)).

      In this case, by contrast, the Court has not been involved in any way in P&G’s

subpoena, and has not approved the scope of the demands, or ordered compliance.

In other words, P&G is ascribing its own unilateral subpoena, that has never been

reviewed by the Court or enforced by the Court, and that has been the subject of

apparent pro se objections that have never been presented to the Court to adjudicate,

with the status of a Court order. That is a very different scenario than was presented

in Smith and the majority of contempt cases, and is not a just or efficient way to

proceed at least in this case. See generally, Fed. R. Civ. P. 1 (“[The Federal Rules of

Civil Procedure] should be construed, administered, and employed by the court and

the parties to secure the just, speedy, and inexpensive determination of every action

and proceeding.”).



                                          18
Case 1:19-cv-02938-CAP-JSA Document 32 Filed 07/20/20 Page 19 of 26




      In any event, even if the Court were to treat the subpoenas issued to Ms. Hayes

by P&G as orders from the court, the Court finds that P&G has failed to present clear

and convincing evidence that she failed to comply with the subpoenas. First, as

noted, it appears to be undisputed that Ms. Hayes produced at least 250 emails to

P&G in response to the subpoenas. See Def. Br. at 9. P&G nevertheless contends

that “at a minimum,” Ms. Hayes has not produced: “(1) relevant audio recordings

created by Gladden, (2) documents and records showing the transmission of those

recordings between Gladden and Hayes, and (3) documents and records showing the

transmission of other information between them.” Id. at 11.

      As noted above, in the Complaint, Plaintiff alleges that, on September 14,

2018, she was interviewed by telephone for a second time by Jen Sasse, P&G Oral

Care Human Resources Manager, and Alexandra Scherting, another Human

Resources Manager, during which telephone call “Plaintiff raised concerns of gender

bias” related to the manner in which P&G was investigating Promoveo’s complaint.

Compl. at ¶ 28. In its brief, P&G focuses on the audio recording of this

September 14, 2018 telephone call that was allegedly made by Plaintiff and

somehow transmitted by Plaintiff to Ms. Hayes. See Def. Br. at 11.

      According to P&G, on September 29, 2018, Ms. Hayes sent an email to P&G

employees with an attached excerpt from an audio recording of the Plaintiff’s



                                         19
    Case 1:19-cv-02938-CAP-JSA Document 32 Filed 07/20/20 Page 20 of 26




“meeting” with Sasse and Scherting on September 14, 2018. 3 Def. Br. at 11;

Schwartz Decl. at ¶¶18, 21; Sasse Decl. ¶¶14-17. P&G contends that neither Sasse

nor Scherting made this audio recording, so it must have been made by Plaintiff, as

Plaintiff has admitted in interrogatories that the only attendees at this meeting were

Sasse, Scherting, and herself. Def. Br. at 11; Sasse Decl. at ¶¶ 7-13; Scherting Decl.

at ¶¶ 7-13; Schwartz Decl. at ¶ 23; Exh. 1, Schwartz Dec. 000198.

        Although Ms. Hayes apparently had an excerpt of this audio recording in her

possession on or about September 29, 2018, when she sent an email containing the

excerpt to P&G employees, P&G argues that “the full recording and documents

evidencing how and when it came into Hayes’s possession have never been produced

by Gladden or Hayes.” Def. Br. at 11; Schwartz Decl. at ¶¶ 18-37. P&G further

contends that Ms. Hayes also has not produced any documents evidencing how she

came into possession of all the other audio recordings and related information she

sent P&G employees. Id. According to P&G, in response to the subpoenas, Ms.

Hayes produced her September 29, 2018, email to P&G with the excerpt of the audio

recording, but she “did not produce any documents or records showing the trail of




3
  Although Plaintiff alleges in the Complaint that she was interviewed by Sasse and
Scherting by telephone on September 14, 2018, Defendant contends that Sasse and
Scherting met with Plaintiff using WebEx, a virtual meeting application, and P&G
refers to this incident as a “meeting.” See Def. Br. at 5, 11; Schwartz Decl. at ¶ 14;
Sasse Decl. at ¶¶ 7-13; Scherting Decl. at ¶¶ 7-13.
                                          20
 Case 1:19-cv-02938-CAP-JSA Document 32 Filed 07/20/20 Page 21 of 26




the audio recording’s editing and transmission from Gladden to Hayes.” Id. at 2.

P&G contends that “[t]hese records must exist because Gladden made the audio

recording and had to transmit it to Hayes in some way.” Id. Thus, P&G contends,

“[t]he records sought by P&G are only in the possession of Gladden and Hayes.” Id.

at 14.

         In sum, P&G argues, Ms. Hayes’s refusal to produce relevant audio

recordings, documents, and records has denied P&G relevant and probative

discovery, and her refusal to produce the recordings, documents, and records

responsive to P&G’s subpoenas “is a sanctionable act of contempt under Rule 45.”

Id. at 2.

         In the Response [28] filed by Ms. Hayes, she states that she has “produced all

relevant and probative audio recordings and other documents and records in

response to two subpoenas.” Resp. [28] at 1. According to Ms. Hayes, she “do[es]

not have any further information to provide to P&G.” Id. at 3. Ms. Hayes contends

that, although P&G canceled her deposition on April 2, 2020, it is now “trying to

use this motion to get me to explain how I came to be in possession of these

recordings without deposing me.” Id. With respect to the audio recording from the

meeting or telephone call held on September 14, 2018, between Plaintiff, Sasse, and

Scherting, Ms. Hayes states as follows:



                                           21
 Case 1:19-cv-02938-CAP-JSA Document 32 Filed 07/20/20 Page 22 of 26




       P&G wants documents as to how I received a clip of a September 14,
       2018 recording. There are no such documents. There are several ways
       to share files without an email documenting it. One can play the original
       audio and record on a sound device. One can share files via mail with a
       flash drive. One can airdrop a file from one device to the next. None of
       these examples create lasting documentation to share with P&G.

Id. at 5.

       In P&G’s reply brief, it again argues that Ms. Hayes “must” have documents

that reflect her communications with the Plaintiff because the information contained

in Ms. Hayes’s emails to P&G could only have come from Plaintiff. See Def. Reply

Br. [29] at 4. P&G contends that the Plaintiff has produced at least one email

indicating that she and Ms. Hayes communicated in emails about this case. Id. at 5.

P&G argues, however, that “Hayes (and Gladden) expect P&G and this Court to

believe this is the only e-mail, text, instant message, electronic log, or other

documented correspondence of any kind from Gladden to Hayes that illustrates their

sharing of P&G-related information between September 7, 2018, and January 2019

that relates to this case. This is not believable.” Id. at 5-6.

       Further, with respect to the audio recording of the meeting on September 14,

2018, P&G states that, after it filed the Motion for Contempt, the Plaintiff ultimately

produced the audio recording from that meeting. Id. at 7. P&G contends, however,

that the version of the audio recording that was produced by Plaintiff is in an MP4

format, while the excerpted version that was produced by Ms. Hayes was in the MP3

format. Id. According to P&G, “[s]till missing from any production from Hayes are
                                        22
Case 1:19-cv-02938-CAP-JSA Document 32 Filed 07/20/20 Page 23 of 26




the e-mails, texts, instant messages, or other electronic documents and records

illustrating how and when all this information was transmitted and edited. Given the

prevalent use of electronic devices by Hayes to communicate and harass P&G, it

defies logic that no such documents and records exist.” Id. at 8. P&G argues that,

even if the audio recording had been transmitted by Plaintiff to Ms. Hayes by thumb

drive or airdrop, there would be an “independent recording with metadata on it

showing how and when it was created, transferred, and edited,” and “[t]hese are

documents.” Id. at 8-9.

      Based on a review of the parties’ arguments and evidence submitted, the Court

finds that P&G has failed to present clear and convincing evidence that Ms. Hayes

has relevant documents in her possession that she has failed to produce in response

to the subpoenas issued to her by P&G. First, P&G spends much of its brief arguing

that the Plaintiff herself has failed to cooperate with discovery and has failed to

produce relevant documents, including the audio recordings that she allegedly made

of her meetings with P&G management. Significantly, however, P&G has not

requested the assistance of the Court in resolving any purported discovery dispute

with the Plaintiff in accordance with the requirements of the Scheduling Order. See

Scheduling Order [7] at 2-3. While Plaintiff may or may not be uncooperative in

discovery, that issue is not before the Court; clearly, filing a Motion for Contempt



                                        23
Case 1:19-cv-02938-CAP-JSA Document 32 Filed 07/20/20 Page 24 of 26




against Ms. Hayes is not the proper method to coerce the Plaintiff into cooperating

or producing more documents.

      Second, and more importantly, P&G has simply presented no proof that Ms.

Hayes has failed to provide documents or materials that are within her possession,

custody or control. Instead, its arguments are largely based on speculation and

assumptions about what documents may be in her possession. P&G has shown that,

on or around September 29, 2018, Ms. Hayes was in possession of an excerpt of an

audio recording from a September 14, 2018 meeting attended by Plaintiff, Sasse, and

Scherting, because Ms. Hayes sent emails to P&G employees that included an

excerpt of that audio recording. But P&G admits that Ms. Hayes has produced those

emails and the audio excerpt that was attached to those emails. Beyond that excerpt

that Ms. Hayes sent to P&G employees, P&G has no evidence to support its claim

that Ms. Hayes must be in possession of other documents related to that recording.

      While P&G argues that Ms. Hayes “must” have other documents showing

how she obtained the audio recordings or other files at issue, she denies that any

such documents exist or are in her custody or control. Because P&G has not deposed

Ms. Hayes to inquire how she obtained the audio recording at issue, there is simply

no factual basis at this point that would constitute “clear and convincing evidence”

that Ms. Hayes is in possession of any responsive document that she has failed to

produce to P&G. Instead, based on the information provided by the parties, it may

                                        24
Case 1:19-cv-02938-CAP-JSA Document 32 Filed 07/20/20 Page 25 of 26




be that Plaintiff is, or was, in possession of the documents at issue, while Ms. Hayes,

who may have been given an edited version of the audio recording, has produced the

only version Plaintiff shared with her. Based on the information provided by the

parties, it is simply impossible to know whether Ms. Hayes is in possession of any

other documents responsive to the subpoenas.

      Moreover, it appears to be undisputed that Ms. Hayes has produced at least

250 emails in response to the subpoenas from P&G. Even if the Court assumed that

there may be other relevant documents in her possession that she has not produced,

she has shown that she has made a “good faith effort” to comply with the subpoenas,

which demonstrates that a finding of civil contempt is not warranted at this time. See

Smith v. Pefanis, 652 F.Supp.2d 1308, 1340 (N.D. Ga. 2009) (“Conduct that evinces

substantial, but not complete, compliance with the court order may be excused if it

was made as part of a good faith effort at compliance.”) (quoting Howard Johnson

Co., Inc. v. Khimani, 892 F.2d 1512, 1516 (11th Cir. 1990)).

      Accordingly, the undersigned finds that Defendant’s Motion to Compel [27]

should be DENIED at this time, because Defendant has failed to demonstrate by

clear and convincing evidence that Ms. Hayes failed to comply with the subpoenas

issued by P&G. This denial is without prejudice to P&G’s refiling another motion

for contempt in the event that it obtains more information during discovery that



                                          25
 Case 1:19-cv-02938-CAP-JSA Document 32 Filed 07/20/20 Page 26 of 26




would provide a sufficient factual basis for the Court to find that Ms. Hayes was in

possession of relevant documents that she failed to produce to P&G.

III.   CONCLUSION

       Accordingly, for all of the reasons discussed above, the Defendant’s Motion

for Contempt [27] is DENIED. The Clerk is DIRECTED to serve a copy of this

Order on Lesli Quinton Hayes at her mailing address provided in her response: 302

Oak Lawn Ct., Peachtree City, GA 30269.

       IT IS SO ORDERED this 20th day of July, 2020.


                                      __________________________________
                                      JUSTIN S. ANAND
                                      UNITED STATES MAGISTRATE JUDGE




                                        26
